DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Information Disclosure Statement
The information disclosure statement filed October 26, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11042948. Although the claims at issue are not identical, they are not patentably distinct from each other.

Pending Application
U.S. Patent No. 11042948
1. A distributed computing system comprising: 
1. A system comprising: 
a plurality of computing components, co-located with a generation station, comprising a first set of computing components located in a first climate environment and a second set of computing components located in a second climate environment that is independent of the first climate environment, wherein the first climate environment is a controlled climate environment maintained at a different climate than the second climate environment, wherein the first set of computing components is configured to receive metered electrical power from a utility-scale electrical grid, wherein the second set of computing components is configured to receive behind-the-meter (BTM) power from the generation station, and wherein the power consumption by the second set of computing components is controlled during operation; 
a first set of computing components located in a first region, wherein the first region is positioned proximate a generation station control system associated with a generation station; a second set of computing components located in a second region, wherein the second region is positioned remotely from the generation station control system, wherein the second set of computing components is configured to receive behind-the-meter (BTM) power from the generation station, and wherein each computing component of the second set of computing components is configured to adjust power consumption during operation; and 
a communication link between at least one of the computing components at the first region and the at least one of the computing components at the second region to distribute one or more computational operations therebetween; and 

a control system configured to: 
a control system configured to: 
monitor at least BTM power availability to at least one of the computing components in the second set of computing components; and 
monitor a set of parameters, wherein the set of parameters include BTM power availability at the second set of computing components; and 
dynamically adjust power consumption at the at least one of the computing components in the second set of computing components based on the BTM power availability.
adjust power consumption at one or more computing components of the second set of computing components based on the set of parameters.

15. The system of claim 1, wherein the first set of computing components is positioned within a climate-controlled environment at the first region such that the first set of computing components operate within a threshold range of temperatures.

16. The system of claim 15, wherein the wherein climate-controlled environment is at the generation station control system, and wherein the second set of computing components is positioned within a flexible datacenter such that each computing component of the second set of computing components is exposed to ambient air.


Claim Objections
Claim 12 objected to because of the following informalities:  claim 12 recites “wherein the first climate environment is maintained at a different climate than the first climate environment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first region" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the second region" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the second region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (hereinafter “Cheng”) (US 2016/0126783 A1) in view of Zacho (US 2010/0211810 A1).
As to claims 1 and 12, Cheng teaches a method and system for operating computing components based on power availability, comprising:
a plurality of computing components, co-located with a generation station, comprising a first set of computing components and a second set of computing components [individual appliances includes home computer and smart devices co-located within a building with a green power generating system], wherein the first set of computing components is configured to receive metered electrical power from a utility-scale electrical grid, wherein the second set of computing components is configured to receive behind-the-meter (BTM) power from the generation station [part of the appliances receive power from electrical utility grid, and part of the appliances configured to receive power from green power generating system 140 during power outrage], and wherein the power consumption by the second set of computing components is controlled during operation [changing operation modes for appliances during operation based on power status] [Fig. 2] [0018-0022, 0029, 0034, 0042-0044, 0050, 0053-0054]; 
a control system configured to: 
monitor at least BTM power availability to at least one of the computing components in the second set of computing components [monitoring a plurality of parameters includes battery capacity for operating appliances during grid failure] [0050, 0053-0054]; and 
dynamically adjust power consumption at the at least one of the computing components in the second set of computing components based on the BTM power availability adjust power consumption at one or more computing components of the second set of computing components based on the set of parameters [changing operation modes for appliances during grid failure based on battery capacity status] [0050, 0053-0054].
Cheng teaches a method and system for operating computing components located within a building wherein adjust power consumption at appliances based on power availability status such as battery capacity status and green energy. Cheng does not explicitly teach part of the computing devices located in a first climate environment and other part of the computing devices located in a second climate environment that is independent of the first climate environment, wherein the first climate environment is a controlled climate environment maintained at a different climate than the second climate environment, and a communication link between at least one of the computing components at the first region and the at least one of the computing components at the second region to distribute one or more computational operations therebetween. 
However, Zacho teaches a method and system for operating a datacenter comprising a plurality of computing devices configured to receive power from different resource includes a utility-scale electrical grid and BTM power generation system. Especially, Zacho teaches part of the computing devices located in a first climate environment and other part of the computing devices located in a second climate environment that is independent of the first climate environment, wherein the first climate environment is a controlled climate environment maintained at a different climate than the second climate environment [adjusting a temperature if selected server based on the load], and a communication link between at least one of the computing components at the first region and the at least one of the computing components at the second region to distribute one or more computational operations therebetween [transferring a virtual server from first server to a second server] [0009-0011, 0044-0046, 0054-0059, 0092-0093, 0119].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Zacho with the teachings of Cheng for the purpose of operating different computing device under different climate environment based on operating requirement.
As to claim 2, Cheng teaches at least one of the computing components of the second set of computing components is configured to receive metered electrical power from an electrical grid [Fig. 2] [0018-0022, 0029, 0034, 0042-0044, 0050, 0053-0054].
As to claim 8, Cheng teaches the generation station is configured to generate utility-scale electrical power for supply to an electrical grid, and where the BTM power received by the second set of computing components is received from a location behind a point of interconnection between the generation station and the electrical grid [Fig. 2] [0018-0022, 0029, 0034, 0042, 0050, 0053-0054].    
As to claim 9, Zacho teaches the first climate environment is controlled within a first range of temperatures [0009-0011, 0044-0046, 0054-0059, 0092-0093, 0119].
As to claim 10, Zacho teaches the second climate environment is a climate-controlled environment and is controlled within a second range of temperatures that is larger than the first range of temperatures of the first climate environment [0009-0011, 0044-0046, 0054-0059, 0092-0093, 0119].
As to claim 11, Zacho teaches the second climate environment is not temperature controlled [0009-0011, 0044-0046, 0054-0059, 0092-0093, 0119].
As to claim 13, Zacho teaches the second set of computing components is positioned within a flexible datacenter co-located with the generation station [0009-0011, 0040, 0044-0046, 0054-0059, 0092-0093, 0119].
Claims 3-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zacho and further in view of Sankar et al. (hereinafter “Sankar”) (US 2013/0086404 A1)
As to claim 3, Cheng and Cichanowicz do not explicitly teach provide power consumption instructions such that the second set of computing components maintains power consumption above a threshold power consumption.  
However, Sankar teaches a system and method for operating power management control for a datacenter comprising provide power consumption instructions to the second set of computing components such that each computing component of the first second of computing components maintains power consumption above a threshold power consumption using the utility-scale electrical power from the electrical grid [0045-0046].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Sankar with the teachings of Cheng and Zacho for the purpose of ensuring critical processes of the datacenter can be scheduled to be performed regardless to the desired power consumption and range.
As to claim 4, Sankar teaches the control system is further configured to provide power consumption instructions such that the second set of computing components maintains power consumption above a threshold power consumption [0045-0046].
As to claim 5, Sankar teaches dynamically ramp up power consumption by causing the at least one of the computing components of the second set of computing components to operate in a high power mode in which the at least one of the computing components of the second set of computing components operates at an increased processing speed [0025, 0045-0048, 0055].    
As to claim 6, Sankar teaches dynamically ramp down power consumption by causing the at least one of the computing components of the second set of computing components to operate in a low power mode in which at the least one of the computing components of the second set of computing components operates at a decreased processing speed [0025, 0045-0048, 0055].      
As to claim 14, Sankar teaches causing one or more computing components of the second set of computing components to operate in a high power mode, wherein the high power mode involves operating at an increased processing speed [0025, 0045-0048, 0055].  
As to claim 15, Sankar teaches monitoring the set of parameters comprises: monitoring an indication of frequency status of an electrical grid; and wherein adjusting power consumption at one or more computing components located at the second region based on the set of parameters comprises, based on frequency status, adjusting power consumption at a first plurality of computing components from the first set of computing components and a second plurality of computing components from the second set of computing components [0025, 0045-0048, 0055].  
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zacho and Sankar and further in view of Walsh (US 2020/0073466 A1)
As to claims 7 and 16, Sankar teaches monitoring the set of parameters, determine a decrease in a cost associated with using BTM power at the second set of computing components; and responsive to determining the decrease in cost, cause one or more computing components of the second set of computing components to increase frequency during operation [0025, 0048, 0055]. Cheng, Zacho, and Sankar, do not teach adjusting the power consumption of the one or more computing components such that the one or more computing components generate the cryptocurrency when a revenue associated with generating the cryptocurrency exceeds a cost associated with generating the cryptocurrency. 
However, Walsh teaches adjusting the power consumption of the one or more computing components such that the one or more computing components generate the cryptocurrency when a revenue associated with generating the cryptocurrency exceeds a cost associated with generating the cryptocurrency [0002, 0005-0007, 0057-0060, 0102-0115, 0125]. 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Walsh with the teachings of Cheng and Zacho and Sankar for the purpose of adjusting the operating modes of computing system to adjust power consumption of the computing system to reduce the cost for generating the cryptocurrency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115